UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-4777


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TERRENCE OVERTON BARBOUR,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.   Norman K. Moon, Senior
District Judge. (6:06-cr-00026-NKM-2)


Submitted:   April 28, 2015                   Decided:   May 20, 2015


Before SHEDD, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Christine Madeleine
Lee, Research and Writing Attorney, Roanoke, Virginia, for
Appellant.   Anthony P. Giorno, Acting United States Attorney,
Jean    B.   Hudson,    Assistant    United States   Attorney,
Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Terrence       Overton      Barbour         appeals        the    37–month       sentence

imposed following the revocation of his supervised release term.

On    appeal,        Barbour     argues        that      this       sentence       is    plainly

substantively          unreasonable          because         it    was    ordered        to   run

consecutively to a previously imposed 20-year state sentence.

Barbour also assigns procedural error to the district court’s

failure       to   explain      why    it     rejected       Barbour’s      request       for   a

concurrent sentence.              For the reasons that follow, we reject

these arguments and affirm the revocation judgment.

       “A     district    court        has    broad      discretion       when     imposing     a

sentence upon revocation of supervised release.”                               United States

v.    Webb,    738 F.3d 638,    640       (4th   Cir.      2013).      A    revocation

sentence that is both within the applicable statutory maximum

and    not    “plainly       unreasonable”            will    be    affirmed       on    appeal.

United States v. Crudup, 461 F.3d 433, 437–38 (4th Cir. 2006).

In    determining         whether        a    revocation           sentence        is    plainly

unreasonable, we first assess the sentence for reasonableness,

utilizing          “the   procedural          and        substantive        considerations”

employed in evaluating an original sentence.                            Id. at 438.

       A    revocation       sentence        is    procedurally          reasonable      if   the

district       court      has    considered           both        the    policy     statements

contained in Chapter Seven of the Sentencing Guidelines and the

18    U.S.C.       § 3553(a)     (2012)       factors        identified       in    18    U.S.C.

                                                  2
§ 3583(e) (2012).                 Id. at 439.         The district court must also

explain the chosen sentence, although this explanation “need not

be    as    detailed         or   specific”     as    is    required      for     an    original

sentence.           United States v. Thompson, 595 F.3d 544, 547 (4th

Cir.       2010).        A    sentence    is    substantively           reasonable       if     the

district court states “a proper basis” for concluding that the

defendant should receive the sentence imposed.                            Crudup, 461 F.3d

at 440.

       If,       after       considering       the     above,      we    decide        that   the

sentence is reasonable, we will affirm.                          Id. at 439.        Only if we

find       the      sentence        to    be     procedurally           or      substantively

unreasonable will we evaluate whether it is “plainly” so.                                 Id.

       Against        these        principles,        we     conclude        that      Barbour’s

sentence is reasonable.                  The sentence is within the five-year

statutory maximum authorized for the underlying Class A felony

offense that resulted in the supervised release order.                                   See 18

U.S.C.       §§ 3559(a)(1),          3583(e)(3)        (2012);     see     also     21    U.S.C.

§ 841(b)(1)(A) (2006).                Our review of the record confirms that

the    district       court        considered        the    advisory     policy        statement

range of 37 to 46 months’ imprisonment, the calculation of which

was not disputed in the district court and is not challenged on

appeal,       and    heard        argument     from        the   parties      regarding         the

appropriate sentence to be imposed.                          Furthermore, the district

court drew on the § 3553(a) factors enumerated in § 3583(e) in

                                                3
sentencing Barbour and explained the reasons for the selected

sentence in terms of those factors.

     Barbour      asserts    the    district    court      committed   reversible

procedural error by failing to respond to his argument for a

concurrent sentence.          We disagree.           The policy statement set

forth in USSG § 7B1.3(f) specifically states that —

     Any term of imprisonment imposed upon the revocation
     of . . . supervised release shall be ordered to be
     served consecutively to any sentence of imprisonment
     that the defendant is serving, whether or not the
     sentence of imprisonment being served resulted from
     the conduct that is the basis of the revocation
     of . . . supervised release.

Thus, in imposing a consecutive sentence, the district court

deferred to this advisory policy statement.                      Such deference,

while not required, was more than proper.                      See Thompson, 595
F.3d at 547; see also United States v. Moulden, 478 F.3d 652,

656–57 (4th Cir. 2007).            And we reject Barbour’s contention that

the district court needed to explain why it adhered to this

clear    policy     statement,      because    such    a   position    places   an

unwarranted obligation on sentencing courts.                   See, e.g., Rita v.

United    States,    551 U.S. 338,   356–57     (2007)   (“[W]hen   a   judge

decides simply to apply the Guidelines to a particular case,

doing so will not necessarily require lengthy explanation.”).

     This court recognized in Thompson that it “may be hard-

pressed    to   find   any   explanation       for    within-range,    revocation

sentences insufficient given the amount of deference we afford

                                           4
district courts when imposing these sentences[.]”                         Thompson, 595
F.3d at 547.          Here, the district court opined that a sentence

within     the      properly       calculated         policy    statement    range        was

warranted given Barbour’s history and characteristics; the need

to protect the public and to deter Barbour from future crimes

and noncompliance; and the need to avoid unwarranted sentencing

disparities.           We     thus    discern        no   procedural      error    in     the

district court’s explanation for the selected sentence.

      Barbour also contends that imposing a consecutive sentence

was substantively unreasonable because he faced a 20-year state

sentence for the same underlying conduct.                          But this argument

ignores the established principle that a revocation sentence is

designed to punish the defendant’s failure to abide by the terms

of his supervised release, which is separate and distinct from

the   punishment       imposed       for       any   underlying     criminal      conduct.

Crudup, 461 F.3d     at    437-38      (“‘[T]he       sentence   imposed       upon

revocation [is] intended to sanction the violator for failing to

abide    by    the    conditions          of   the    court-ordered       supervision.’”

(quoting      USSG    ch.     7,    pt.   A,    introductory      cmt.    3(b))    (second

alteration in original)).                 Barbour admitted both of the alleged

violations of the terms of his supervised release, one of which

involved       multiple       instances         of     drug     trafficking.            These

violations          reflect        Barbour’s         serious     disregard        for    his

supervision.          Further, as discussed supra, because the court

                                                5
plainly identified “a proper basis” for concluding the defendant

should   receive    the    sentence    imposed,    id.    at    440,   we    readily

conclude that the sentence is substantively reasonable.

     Accordingly, we affirm the district court’s judgment.                       We

dispense   with     oral    argument     because       the     facts   and    legal

contentions   are    adequately       presented   in     the   materials      before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                        6